Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in response to applicant arguments filled on 10/22/2020 for application 16/661751.
Claims 1-5 and 31-38 are currently pending and have been examined.
Claim 1, 4, 5, 34, and 38 have been amended.	
Claims 6-30 have been withdrawn from consideration.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 31-38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moturu et al. (US 2016/0063205 A1)  in view of Chekround et al. (US 2020/0143922 A1)


In claim 1, a system for evaluating a patient for mental health issues, the system comprising: 
Moturu teaches:
a memory containing machine readable medium comprising machine executable code having stored thereon instructions for performing a method (Para. 37); and 

receive input features associated with clinical scales scores from a plurality of clinical questionnaires (Para. 33-34); and 
process, using a Bayesian Decision List, the received input features to output an indication of mental health of the patient that identifies a drug to which the patient would likely be a higher responder, the Bayesian Decision List including a series of if then statements applied to the input features the series of if then statements including (Para 65, 76, 86, and 87 wherein the system uses probability (Para. 50 teaches wherein Bayesian decision list can be used to process patient medication information. Para. 16, 43, 44, 68, and 69 teaches wherein recommending a drug based on probability and hierarchy of recommendations. Moturu does not explicitly teach however Chekround teaches wherein the patient has an indication of mental health based on processing plurality of questions as seen in Para. 3):
Moturu further teaches:
comparing a first input feature of a first clinical questionnaire of the probability of clinical questionnaires to a first threshold (Para. 58 wherein comparing questionnaire to different thresholds is taught);
if the first input feature of the first clinical questionnaire exceeds the first threshold, comparing a second input feature of a second clinical questionnaire of the plurality of clinical questionnaires to a second threshold (Para. 58);

based at least in part of the comparisons, assigning a probability to a potential indication of metal health of the patient, wherein the outputted indication of mental health of the patient is selected based at least in part of the assigned probability of the potential indication (Para. 16, 44, 47, 58, and 71 teaches assigning a probability/score to an indication of a patient condition. Moturu does not explicitly teach wherein the condition is of a mental health however Chekround teaches patient with mental health as seen in Para. 3);
Moturu further teaches:
in response to the outputted indication of mental health of the patient, recommend an effective amount of the identified drug to be administered to the patient (Para. 16, 69, and 71 wherein recommending a drug/medication to a patient is taught).
It would have been obvious to one of ordinary skill in the art at the time of filling to combine the threshold scoring system/method of patient condition as taught in Moturu with the specific condition of mental health 
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself - that is in the substitution of the mental health condition of a patient of Chekround for the of illness of a patient as seen in Moturu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See MPEP 2143(B).


As per claim 2, Moturu in view of Chekround teach the system of claim 1. Moturu does not explicitly teach however Chekround teaches wherein the indication of mental health comprises whether the patient has bi-polar disorder, ADHD, schizophrenia, OCD, PTSD, autism, or any combination thereof ( Para. 58). The motivation to combine references is the same as seen in claim 1.

As per claim 3, Moturu in view of Chekround teach the system of claim 1. Moturu does not explicitly teach however Chekround teaches the system of claim 1, wherein the indication of mental health comprises determining whether the patient has a mental disorder (Para. 58). The motivation to combine references is the same as seen in claim1.

As per claim 4, Moturu teaches the system of claim 1. wherein the indication of mental health comprises identifying at least two mental health conditions based at least in part on determining that the assigned probability of the potential indication exceeds a threshold probability of having each of the at least two health conditions (Para. 44, 52, 54, 58). 

As per claim 5, Moturu teaches the system of claim 1, wherein the Bayesian Decision List was generated by: 

based at least in part on the received labeled training data, generating a plurality of rules predicting a category label associated with a set of attributes (Para. 27, 39, and 40);
 calculating a score for each of the generated plurality of rules, the score being representative of a capacity to predict the category label (Para. 44, 45, and 58); 
eliminating one or more rules of the generated plurality of rules based at in part on a threshold capacity to predict the category label (Para. 58); and 
generating a Bayesian Decision List designed to predict the category label using the rules that are not eliminated from the plurality of rules (Para 58-60).

As per claim 32, Moturu in view of Chekround teach the system of claim 1. Moturu does not explicitly teach however Chekround teaches the system of claim 31. wherein the outcome measures from the probabilistic reward task includes a response bias, a discriminability, a reaction time, a rich hit rate, and a lean hit rate (Para. 86). The motivation to combiner references is the same as seen in claim 1.

As per claim 33, Moturu teaches the system of claim 1, wherein the plurality of clinical questionnaires includes Montgomery-Asberg Depression Scale, 

As per claim 34-36 Moturu teaches wherein scoring threshold can be set as seen in Para. 58. Both Moturu and Chekround do not explicitly teach a TEPS score or wherein the TEPS score is 3 or a 56 however the Examiner notes that a limitation regarding a specific score outcome is drawn to non-functional descriptive material and is not functionally involved with the system.  The recited system would perform the same regardless of the specific score or scale being used.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  See also MPEP 2106.

As per claim 37, Moturu in view of Chekoud teach the system of claim 5. Moturu does not explicitly teach however Chekround teaches wherein the category label is indicative of whether each of the plurality of individuals has one or more mental health disorders (Para. 57-59). The motivation to combine references is the same as seen in claim 1. 

As per claim 38, Moturu in view of Chekoud teach the system of claim 1. Both Moturu and Chekoud do not explicitly teach the system of claim 1, wherein the identified drug is kappa opioid receptor antagonist (KORA) however the Examiner notes that a  In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  See also MPEP 2106.

Response to Arguments
Applicant's arguments with respect to the 103 rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. The Examiner notes that amended limitations were not in the previously pending claims as such, Applicant's remarks with regard to the application of all applied references to the amended limitations are addressed in the above Office Action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686